          Case 5:18-cv-00555-XR Document 248 Filed 08/10/20 Page 1 of 4




                 I N T H E UN IT E D S T A T E S D I S T R I C T C O U R T
                    F O R T H E W E S T E R N D I S T RI C T O F T E X A S
                              SAN ANTON IO D IV IS ION

 J OE HO LC OM BE, et. al,                 §   NO. 5: 18-C V-00555 -XR
                                           §   (Consolidated cases)
 Plaintiffs                                §
                                           §
                                           §
 vs.                                       §
                                           §
 UN ITED S TATES O F                       §
 AM ER IC A,                               §
                                           §
 Defendant                                 §




UNITED STATES OF AMERICA AND ACADEMY, LTD., D/B/A ACADEMY SPORTS
 + OUTDOORS’ JOINT NOTICE REGARDING ACADEMY’S MOTION TO QUASH
    AND FOR PROTECTION FROM SUBPOENA SEEKING ORAL TESTIMONY

TO UNITED STATES DISTRICT COURT JUDGE XAVIER RODRIGUEZ:

       On July 23, 2020, the United States of America (the “United States” or “Government”)

issued its corporate representative deposition subpoena (the “Subpoena”) to non-party Academy,

Ltd. d/b/a Academy Sports + Outdoors (“Academy”). On August 3, 2020, Academy filed its

Motion to Quash and for Protection from the Government’s Subpoena (Doc. No. 246) (“Motion

to Quash”).   Academy’s Motion to Quash is currently pending before the Court, and the

Government’s response is due on August 10, 2020.

       The United States intends to file a motion for summary judgment against all claims in this

lawsuit on or before August 21, 2020, per the Court’s Order (Doc. No. 247). The outcome of that

motion could potentially obviate the need for the Government’s Subpoena and/or any additional

discovery from Academy related to this lawsuit. In the interest of judicial economy and the
          Case 5:18-cv-00555-XR Document 248 Filed 08/10/20 Page 2 of 4




preservation of judicial and party resources, the United States has agreed to stay any and all

discovery requests and subpoenas against Academy until its summary judgment is decided by the

Court. The United States and Plaintiffs entered into an agreement whereby the Government could

resolve its discovery dispute with Academy and continue its pursuit of discovery from Academy

past the liability discovery deadline of August 3, 2020. Consequently, there is no need for the

Court to consider Academy’s Motion to Quash at this time.

       The United States and Academy each reserve any and all arguments with respect to the

discovery sought against Academy, as well as Academy’s objections, responses, and motions with

respect thereto.



                                           RESPECTFULLY SUBMITTED,

                                           By:     /s/ Paul David Stern
                                                   PAUL DAVID STERN
                                                   Trial Attorney, Torts Branch
                                                   Civil Division
                                                   United States Department of Justice

                                                   Attorney for Defendant
                                                   UNITED STATES OF AMERICA



                                           By:     /s/ Janet E. Militello
                                                   Janet E. Militello
                                                   Tex. Bar No. 14051200
                                                   2800 JPMorgan Chase Tower
                                                   600 Travis Street
                                                   Houston, Texas 77002-3095
                                                   (713) 226-1208
                                                   (713) 229-2544 (fax)
                                                   LOCKE LORD LLP

                                                   ATTORNEY-IN-CHARGE FOR
                                                   ACADEMY, LTD. d/b/a
                                                   ACADEMY SPORTS + OUTDOORS
                                              2
         Case 5:18-cv-00555-XR Document 248 Filed 08/10/20 Page 3 of 4




Of Counsel:

GREENBERG TRAURIG, LLP
Dale Wainwright
Tex. Bar No. 00000049
300 West 6th Street, Suite 2050
Austin, Texas 78701
(512) 320-7200
(512) 320-7210 (fax)

LOCKE LORD LLP
Brandon Renken
Tex. Bar No. 24056197
2800 JPMorgan Chase Tower
600 Travis Street
Houston, Texas 77002-3095
(713) 226-1131
(713) 229-2652 (fax)

PRICHARD YOUNG LLP
David M. Prichard
Tex. Bar No. 16317900
Kevin M. Young
Tex. Bar No. 22199700
10101 Reunion Place, Suite 600
San Antonio, Texas 78216
(210) 477-7400
(210) 477-7450 (fax)




                                       3
          Case 5:18-cv-00555-XR Document 248 Filed 08/10/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I certify that on August 10, 2020, I electronically filed the foregoing with the clerk of court
by using the CM/ECF system, and that all counsel of record have received notice and been served
through that system.



                                                      /s/ Paul David Stern
                                                      Paul David Stern




                                                  4
